United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Benjamin Zimmerman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1062
Issued: February 13, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 18, 2017 appellant, through counsel, filed a timely appeal from an April 4, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant requested oral argument. By order dated August 25, 2017, the Board after exercising its discretion
denied his request for an oral argument, finding that his arguments on appeal could adequately be addressed in a
decision based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 17-1062
(issued August 25, 2017).

ISSUE
The issue is whether appellant met his burden of proof to establish a right knee condition
causally related to accepted factors of his federal employment.
FACTUAL HISTORY
On November 12, 2014 appellant, then a 57-year-old letter carrier, filed a traumatic
injury claim (Form CA-1) alleging that on November 6, 2014 he sustained an acute right knee
injury when that knee buckled while he was pushing a cart in the performance of duty. He
stopped work and did not return until December 9, 2014. In an attached statement, appellant
related that, while walking his route between his last two scans, his knee gave him a sharp pain
and buckled slightly.
Appellant submitted a November 7, 2014 report by Dr. Michael K. Rees, a Boardcertified internist. Dr. Rees indicated that due to an acute injury appellant was currently totally
disabled and he could not provide an estimated date of return to work.
In a November 7, 2014 right knee magnetic resonance imaging (MRI) scan report,
Dr. Richard B. Schwartz, a Board-certified diagnostic and neuroradiologist, related appellant’s
complaints of right knee pain. He noted a complex tear of the lateral meniscal remnant, severe
progressed lateral femorotibial compartment osteoarthritis, moderate-to-severe patellofemoral
osteoarthritis, small leaking Baker’s cyst, and moderate-sized joint effusion.
The employing establishment provided an authorization for examination and/or treatment
(Form CA-16) dated November 12, 2014.
In a November 24, 2014 right knee radiology report, Dr. Justin W. Kung, a Boardcertified diagnostic radiologist, related appellant’s complaints of right knee pain. He reported
mild-to-moderate degenerative changes of the right knee, most significant in the lateral
compartment.
Appellant received medical treatment from Dr. Douglas Ayers, a Board-certified
orthopedic surgeon. In a November 24, 2014 report, Dr. Ayers indicated that appellant was still
working two jobs, approximately 80 hours a week, with the employing establishment and for
Amtrak. He related that on November 6, 2014 appellant was carrying letters when he felt a sharp
pain in his right knee. Appellant claimed that he was in daily pain and had been totally
incapacitated. Dr. Ayers noted that a November 7, 2014 MRI scan showed a complex tear of the
lateral meniscus remnant. He related that in 2010 appellant had undergone right knee surgery
and now demonstrated a worsening of the posterior horn tear, severe lateral femorotibial
compartment arthritis, and moderate-to-severe patellofemoral arthritis. Dr. Ayers recommended
keeping appellant out of work for a week.
In December 1, 2014 examination notes, Dr. Ayers reported that appellant was examined
and/or treated on December 1, 2014 for right knee arthritis. He recommended that appellant be
excused from work until December 9, 2014 before returning to full duty.

2

Dr. Rees authorized appellant to resume work in a December 4, 2014 note. He advised
that appellant’s work should be limited to his regularly scheduled days and not be more than
eight and a half hours a day.
By letter dated December 9, 2014, the employing establishment controverted appellant’s
claim. It alleged that the medical evidence he submitted did not contain any diagnosis or opinion
on how his alleged right knee injury was work related.
Appellant submitted a December 16, 2014 attending physician’s report from Dr. Ayers.
He noted a date of injury of November 6, 2014 and described a history of injury of “knee
buckling” and noted a preexisting injury of arthritis. Dr. Ayers diagnosed arthritis exacerbated
by event and checked a box marked “yes” indicating that the diagnosed condition was caused or
aggravated by the employment activity described above. He indicated that appellant was totally
disabled from November 6 to December 4, 2014 and partially disabled beginning
December 4, 2014.
In a December 16, 2014 duty status report (Form CA-17), Kristen Rodehoist, a certified
physician assistant, noted a date of injury of November 6, 2014 and described that appellant was
walking on his route when he felt sharp right knee pain. She diagnosed right knee arthritis and
indicated that appellant could resume work.
By letter dated December 18, 2014, OWCP advised appellant that the evidence submitted
was insufficient to establish a traumatic injury claim. It requested that he respond to the attached
development questionnaire and submit additional medical evidence to establish a diagnosed
condition causally related to the alleged employment incident. Appellant was afforded 30 days
to submit the additional information.
Appellant submitted various medical reports dated from July 2009 to June 2013, which
indicated that he was receiving medical treatment for a right knee torn lateral meniscus and
moderate osteoarthritis.
On January 20, 2015 OWCP received appellant’s response to its December 18, 2014
development letter. Appellant explained that on November 6, 2014 he was on his mail route
when he felt a sharp pain in his right knee. He related that his right knee buckled slightly and he
took hold of his mail cart and a fence to avoid falling. Appellant indicated that after a couple of
minutes the pain subsided and he was able to finish delivering the last seven stops on the route.
He notified his supervisor when he returned to the employing establishment. Appellant noted
that his right knee was operated on in March 2010.
Appellant also related that he had been a city letter carrier since December 8, 1984. He
described his office duties to include standing while casing mail, bending, stooping, carrying
mail from the distribution area, turning from side to side while casing mail, and loading push
trucks to bring mail and packages from the office. Appellant also listed his street duties to
include bending and twisting while loading a vehicle, getting in and out of a vehicle
(approximately 12 to 15 times per day), pushing a mail cart up and down inclines, and walking
on uneven sidewalks and pathways.

3

OWCP denied appellant’s claim in a January 21, 2015 decision. It found that the factual
evidence of record was insufficient to establish that the November 6, 2014 incident occurred as
alleged. OWCP also determined that the medical evidence of record failed to establish a
diagnosed condition causally related to the alleged employment incident.
On February 19, 2015 OWCP received appellant’s request for an oral hearing before an
OWCP hearing representative.
In a March 23, 2015 progress note, Dr. Rees related that appellant had an initial injury in
November 1996 and continued to work steadily until the current onset of disability. He indicated
that appellant had increasing difficulty with right knee pain over the past several years, but
continued to work. Dr. Rees noted that as a letter carrier appellant spent long hours standing,
walking, step climbing, bending, and stooping to take up packages. He opined that appellant’s
occupation “has been a direct cause of the deterioration of the knee.”
Ms. Rodehoist indicated in a March 24, 2015 letter that appellant would be having right
total knee arthroplasty on April 2, 2015. She advised that appellant would need to remain out of
work while recovering from his surgery and would have monthly follow-up visits to determine
his ability to return to work.
A hearing was held on June 22, 2015. Counsel asserted that appellant incorrectly filed a
Form CA-1 for a traumatic injury, but he should have filed a Form CA-2 because the medical
evidence of record clearly demonstrated that appellant had sustained an occupational illness as a
result of factors of his federal employment. He requested that OWCP consider appellant’s claim
as an occupational disease claim. Counsel alleged that the medical evidence of record,
specifically a series of MRI scan reports from 2010, 2013, and 2014, showed an acceleration of
right knee arthritis. He further noted that the most recent medical record from Dr. Rees
contained his opinion that appellant’s occupation was a direct cause of the deterioration of his
right knee condition. Appellant explained that he had experienced right knee problems since
1990 and had right knee surgery in 2010, but that was unrelated to his employment. He
described his duties as a letter carrier on a walking route and also described the work he did for
Amtrak as a car cleaner. Appellant explained that he filled all the water tanks on the passenger
cars by attaching a water hose to the water inlet. He noted that there was no incline or stair
walking and no heavy lifting at his Amtrak job.
By decision dated September 2, 2015, an OWCP hearing representative affirmed the
January 21, 2015 decision, with modification. She noted that appellant now attributed his right
knee condition to his federal employment duties. The hearing representative accepted
appellant’s duties as a letter carrier and that he established a diagnosed right knee condition, but
denied his claim because the medical evidence of record failed to establish that his current right
knee condition was caused or aggravated by factors of his federal employment.
On August 19, 2016 appellant, through counsel, requested reconsideration. Counsel
asserted in a memorandum that new medical evidence established appellant’s occupational
disease claim for permanent aggravation of right knee arthritis. He alleged that the new evidence
fit within the description of the term “acceleration” as defined in OWCP’s procedures. Counsel

4

related that Dr. Rees’ August 9, 2016 report would address how appellant’s duties as a letter
carrier contributed to the development, aggravation, and acceleration of his right knee arthritis.
Appellant submitted an August 9, 2016 report by Dr. Rees. He indicated that in response
to the question of whether appellant’s duties as a letter carrier for 30 years contributed in any
way to the development, acceleration, or aggravation of his right knee arthritis, his answer was
yes. Dr. Rees related that appellant’s job as a letter carrier required long periods of standing,
walking, ascending and descending steps, twisting, bending, stooping, lifting, and carrying mail
each day for the past 30 years. He noted that it was well-documented that these types of highimpact activities contributed to and accelerated degenerative arthritis of the knee. Dr. Rees
explained that appellant’s radiology studies clearly demonstrated the progression of appellant’s
right knee arthritis as he worked as a letter carrier. He reported:
“Once the knee has sustained an injury that damages bone, cartilage -- or both -the joint becomes increasingly vulnerable to further injury from high impact
activities, such as those suffered by letter carriers. Thus, we see that not only did
[appellant’s] work directly initiate knee damage; it was the major contributor to
progressive deterioration caused by his long years of service.”
Dr. Rees further explained that, although appellant had another job working for Amtrak
that required walking, which might have contributed to his arthritis, it was of minimal
importance compared to his 30 years of daily high-impact activity as a letter carrier. He
concluded that appellant’s initial injury while working as a letter carrier and his continued
working as a letter carrier for 30 years was the cause of his disability, which otherwise would not
have developed or progressed as soon and as quickly as it did.
OWCP received a statement from appellant who related that he had worked for the
employing establishment as a letter carrier for almost 32 years. Appellant explained that his
duties involved a significant amount of standing, bending, twisting, squatting, kneeling,
ascending and descending stairs, ascending and descending hills, lifting, and carrying. He
estimated that during an average workday, he walked three miles, climbed and descended 400
stairs, spent over 1.5 hours standing and casing mail, and lifted or carried well over 100 pounds
of mail per day.
Appellant submitted an April 2, 2015 operative report, which indicated that he underwent
right total knee arthroplasty for a diagnosis of right knee osteoarthritis.
By decision dated September 19, 2016, OWCP denied modification of its prior decision.
It found that the new medical evidence from Dr. Rees was not based on a complete and accurate
history and was thus insufficient to establish that appellant’s employment duties aggravated or
precipitated his right knee osteoarthritis.
On November 15, 2016 appellant, through counsel, again requested reconsideration. He
indicated that he was submitting a new medical report by Dr. Rees that addressed all the
deficiencies noted by OWCP. Counsel noted that Dr. Rees submitted yet another report
thoroughly rationalizing his opinion that appellant’s work duties contributed to his right knee

5

acute meniscal tear and arthritis. He further alleged that the case of Matter of Stanczak v. U.S.
Postal Service4 supported appellant’s occupational disease claim.
Appellant submitted an October 19, 2016 report by Dr. Rees. Dr. Rees asserted that as
appellant’s treating physician for several decades, no one would have more knowledge of
appellant’s medical history. He noted that he was aware of appellant’s nonwork-related knee
injuries over the years, including in 1990, 1996, and 2010, as well as the work injury he reported
in November 2014. Dr. Rees explained:
“In knees like [appellant’s] that have sustained multiple traumas (whether workrelated or not), impact-loading activities such as standing, walking, step climbing
and descending, twisting, bending and stooping, lifting, and carrying will
accelerate and aggravate arthritis even more so than in someone who has not
suffered prior trauma. These traumatic events combined with [appellant’s] work
activities hastened the chemical process that destroys cartilage over time, and,
therefore, aggravated and accelerated the arthritis, to the point of undergoing
arthroplasty.”
Dr. Rees reported that the fact that appellant had repeated, nonwork-related trauma in his
right knee fully supported and strengthened his opinion that appellant’s 30 years of impactloading activities as a letter carrier had accelerated and aggravated his arthritis. He further
related that appellant’s obesity, like his prior traumatic events, also made his work activities even
more contributory to his arthritis than if he were not obese and had no prior trauma. Dr. Rees
noted that the extra weight of carrying his mail satchel and packages weighing up to 70 pounds
was also a direct contributing factor. He concluded that appellant’s work duties for 30 years and
the November 6, 2014 incident contributed to the acceleration and aggravation of appellant’s
arthritis.
By decision dated April 4, 2017, OWCP denied modification of its prior decision. It
found that the medical evidence of record failed to establish causal relationship between
appellant’s current right knee condition and his employment duties. OWCP found that Dr. Rees
did not provide a well-rationalized opinion that appellant’s medical condition was aggravated by
factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence6 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally

4

Ted A. Stanczak, Docket No. 99-0682 (issued November 4, 1999).

5

Supra note 2.

6

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

related to that employment injury.7 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.8
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.9 The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.10
ANALYSIS
The Board finds that this case is not in posture for a decision.
Appellant alleged that he sustained permanent aggravation of right knee osteoarthritis as
a result of the repetitive duties of working as a letter carrier over the course of 30 years. In a
detailed statement, he explained that his duties as a letter carrier involved casing mail, bending,
stooping, carrying mail from the distribution area, turning from side to side while casing mail,
loading push trucks to bring mail and packages from the office, bending and twisting while
loading a vehicle, getting in and out of a vehicle (approximately 12 to 15 times per day), pushing
a mail cart up and down inclines, and walking on uneven sidewalks and pathways.
In support of his claim, appellant submitted various reports dated March 23, 2015 to
October 19, 2016 from Dr. Rees. Dr. Rees noted that appellant worked as a letter carrier for 30
years and described appellant’s duties to include long periods of standing, walking, ascending
and descending steps, twisting, bending, stooping, lifting, and carrying mail. He reviewed
appellant’s history and provided findings on examination. Dr. Rees diagnosed aggravation of
right knee osteoarthritis. He opined that appellant’s work was the major contributor to the
progressive deterioration of his right knee. In an August 9, 2016 report, Dr. Rees explained that
high-impact activities, such as those he described, contributed to and accelerated degenerative
arthritis of the knee. He reported that, although appellant had another job, it was of minimal
importance compared to appellant’s 30 years of daily high-impact activity as a letter carrier. In
an October 19, 2016 report, Dr. Rees further noted that appellant’s multiple traumas, whether
work-related or not, combined with appellant’s high-impact work activities “hastened the
chemical process that destroys cartilage over time, and, therefore, aggravated and accelerated the
arthritis.”
7

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
8

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

9

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

10

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

7

Accordingly, the Board notes that Dr. Rees provided an affirmative opinion on causal
relationship. The Board further finds that Dr. Rees’ reports, when read together, identified
employment factors which appellant claimed caused his condition, identified findings upon
examination, and explained how the identified employment factors, specifically the repetitive
high-impact work activities, aggravated appellant’s right knee osteoarthritis. The Board finds
that Dr. Rees’ opinion, while not sufficiently rationalized to meet appellant’s burden of proof, is
sufficient, given the absence of any opposing medical evidence, to require further development
of the record.11 It is well established that proceedings under FECA are not adversarial in nature,
and while appellant has the burden of proof to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence.12 OWCP has an obligation to see that
justice is done.13
The case will be remanded to OWCP for further action consistent with this decision.14
On remand, after such further development of the case record as OWCP deems necessary, it shall
issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

See A.F., Docket No. 15-1687 (issued June 9, 2016). See also John J. Carlone, 41 ECAB 354 (1989); Horace
Langhorne, 29 ECAB 820 (1978).
12

See, e.g., Walter A. Fundinger, Jr., 37 ECAB 200, 204 (1985); Michael Gallo, 29 ECAB 159, 161 (1978);
William N. Saathoff, 8 ECAB 769, 770–71; Dorothy L. Sidwell, 36 ECAB 699, 707 (1985).
13

William J. Cantrell, 34 ECAB 1233, 1237 (1983); Gertrude E. Evans, 26 ECAB 195 (1974).

14

A properly completed Form CA-16 authorization may constitute a contract for payment of medical expenses to
a medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on
the claim. See 20 C.F.R. § 10.300(c); Tracy P. Spillane, 54 ECAB 608 (2003). On return of the case, OWCP shall
also determine whether the CA-16 form of record in this case properly authorized any medical treatment.

8

ORDER
IT IS HEREBY ORDERED THAT the April 4, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for additional
development consistent with this decision.
Issued: February 13, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

